 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDer than Smith,to workfor a period of 2 weeks in March 1964 does not establishan act of discrimination against Smith.No evidence was adduced to show anypolicy or practice on the part of the Company regarding recall of former em-ployees for temporary work.Without more, I cannot draw any conclusion adverseto the Respondent by reason of its failure to have offered Smith 2 weeks' temporaryemployment in March 1964.15Although the credited evidence relied upon by the General Counsel indicatesthatNeumann considered Smith to be a "strong" union man,there is no proofin this record that Neumann was opposed to the Union or objected to unionactivities by the Company's employees. The General Counsel argues that Smithwas discharged because of his complaints to Neumann.AlthoughNeumannmight have been irritated by some of Smith's complaints, the evidence doesnot establish that Neumann was disposed to terminate Smith for that reason. Fur-thermore,Ifind that Respondent for valid economic reasons during the monthofDecember 1963 reduced its complement of operating engineers to one anditsretention of RussellMulley,an employee with 14 years' seniority with theCompany, who also was a member of the Union, instead of Smith, who hadonly 3a years' service with the Company, has not been proved to have beendiscriminatorilymotivated.Accordingly, I find that General Counsel has notproved by a preponderance of the evidence that Smith was terminated on Decem-ber 27, 1963,for discriminatory reasons.CONCLUSIONS OF LAWRespondent has not violated Section 8(a)(1) and(3) of the Act as allegedin the complaint.RECOMMENDED ORDEROn the basis of the foregoing findings of fact and conclusions of law andupon the entire record in the case,I recommendthatthe complaint be dismissedin its entirety.15 Inreaching this conclusion I am cognizant of the testimony of Rodas that in November1963 Neumann told him that Smith would not be back in the spring.Interurban Gas CorporationandDonald Gillingham.Case No.7-CA-3202.November 6, 1964SUPPLEMENTAL DECISION AND ORDEROn January 29, 1962, the Board issued a Decision and Order inthe above-entitled case,' which was enforced by the United StatesCourt of Appeals for the Sixth Circuit by a decree entered on May 27,1963.1Thereafter, pursuant to a backpay specification and ap-propriate notice issued by the Regional Director for the Region 7, ahearing was held for the purpose of determining the amount of back-pay due to Donald Gillingham, the Charging Party in this case.On March 10, 1964, Trial Examiner C. W. Whittemore issued hisattached Supplemental Decision, recommending the award of a spe-cific amount of backpay to Gillingham, as of September 30, 1963,plus an undetermined amount from that date to date of a valid offerof reinstatement. Thereafter, the Respondent filed exceptions to theTrial Examiner's Supplemental Decision and a supporting brief. It1136 NLRB 604.2N.L.R.B.v. Interurban Gas Corporation,317 F. 2d 724.149 NLRB No. 57. INTERURBAN GAS CORPORATION577also filed certain motions which are considered below. Thereupon,the General Counsel filed an opposition to Respondent's motions-anda brief in answer to the exceptions.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andJenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the entirerecord in this case, including the Supplemental Decision, the excep-tions,motions, and briefs, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner with the follow-ing additional comments.Respondent's defense to the backpay specification was variouslyexpressed in its answer, in testimony and arguments made at thehearing, in a motion to vacate or stay backpay proceedings which itfiled in the Sixth Circuit Court of Appeals,3 in a motion for leaveto amend its answer, and in a motion for leave to take additionalevidence.The defense, in its various manifestations, was consideredand rejected by the Trial Examiner. In substance it is that Gilling-ham would have been terminated for nondiscriminatory reasons if hehad remained in Respondent's employ, and, consequently, that Re-spondent is not obligated to reinstate him or to reimburse him forpay lost after such termination would have occurred.The Board found, in the original proceeding, that Gillinghamhad been discharged on March 14, 1961, because of his activities onbehalf of a union. It thereby rejected Respondent's contention that hehad been discharged because of inefficiency and a shortage of gascylinders which it had discovered. Respondent now argues in thisproceeding that, after Gillingham's discharge, it became aware ofcertain customer complaints about Gillingham's conduct as a driver-salesman which would in any event have resulted in his dischargeshortly after the date of his discriminatory termination.We note,however, that this information was available to Respondent at thetime of the first hearing, and although it did not call the complain-ing customers as witnesses, Gillingham's alleged deficiencies werethoroughly developed in the testimony of Respondent's officials. Ourfinding as to the true reason for Gillingham's discharge on March 14,1961, is nowres adjudicata,and will not be disturbed. To theextent that Respondent now argues that it should not be requiredto reinstate Gillingham because it might mean a loss of those cus-tomers who found him unsatisfactory, this conjectural eventualitys Denied 55 LRRM 2299(C.A. 6), December 19, 1963.770-076-65-vol.149-38 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDcannot now be permitted to defeat Respondent's obligation to remedyits violation of Gillingham's statutory rights.Respondent further contends that it would have laid Gillinghamoff for nondiscriminatory reasons the month following his actual dis-charge,when it hired Allen, a serviceman, as replacement forJanisse, a combination serviceman and driver. Janisse had takenover Gillingham's driving duties after the latter's discharge. In effectRespondent argues that it should not have to reinstate the victim ofits discrimination because it is better satisfied with its new employeethan with its former employees. We consider it quite irrelevant whe-ther Allen is more competent than either of Respondent's formerservicemen.4If Gillingham's reinstatement means that Allen is asuperfluous employee, this is a hazard that Respondent should haveforeseen. Nothing in our order would preclude Respondent, after itreinstates Gillingham and provides him with sufficient opportunity toprove himself as a driver-salesman, to exercise its normal non-discriminatory business policies with respect to the retention ortermination of individual employees.Finally, Respondent points to the fact that late in June 1962, 15months after his discharge, it rehired Gillingham to do odd jobs athis former rate of pay, and that a little more than a month later, itlaid him off when its odd jobs ran out. It argues therefrom that asGillingham's last layoff was for a nondiscriminatory reason, it has nofurther obligation toward him. However, the essential point whichRespondent has ignored is that Gillingham was not recalled to hisformer job as a driver or to any substantially equivalent job, asrequired by our order in the -original proceeding. Moreover, in deter-mining whether Respondent has yet met the obligation imposed bythat court enforced order, it is immaterial that no one was hired toreplace another employee who left in June 1962.5 It is clear from thestipulation between the General Counsel and Respondent that Allenwas hired as part of the reshuffling of duties among Respondent's em-ployees which took place after Gillingham's discharge. If Respondentis inconvenienced or burdened by the obligation to reinstate Gilling-ham, such inconvenience or burden is the consequence of its own ac-tion and should not be allowed to affect adversely the amount ofbackpay due to Gillingham.Respondent's motions for leave to take additional evidence and forleaveto amend its answer are denied, since the facts proposed to beadduced, even if established, would not, in any event, affect the deci-sion we reach here.4Respondent'smotion for leave to take additional evidence relates to Allen's greatercompetencythan the otherservicemen's.5 Respondent'smotion for leave to amend its answer relatesto thefactthatno one washired to replace Gillingham after his second period of employment. INTERURBAN GAS CORPORATION579ORDEROn the basis of the foregoing Supplemental Decision and theentire record in his case, the National Labor Relations Board herebyorders that the Respondent, Interurban Gas Corporation, its officers,agents, successors, and assigns, shall pay to Donald Gillingham, asnet backpay herein determined to be due (less any amounts requiredto be withheld by law) the amount set forth by the Trial Examinerin his Supplemental Decision.SUPPLEMENTAL TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn January 29, 1962, the National Labor Relations Board issued its Decisionand Order in the above-entitled case,' adopting in full Trial Examiner RameyDonovan's Intermediate Report and directing the Respondent immediately to offeremployee Donald Gillingham full reinstatement to his former or substantiallyequivalent position as driver-salesman.On May 27, 1963, the Court of Appealsfor the Sixth Circuit entered its Decree enforcing in full the backpay provisionsof the Board Order [317 F. 2d 724]. A controversy arose over the amountof backpay due Gillingham.On October 15, 1963, the Acting Regional Directorfor Region 7 issued his backpay specification and notice of hearing thereon. OnNovember 11, 1963, the Respondent filed an answer to the specification, admittingcertain allegations and denying others.Pursuant to notice, a hearing was held inDetroit,Michigan on January 27, 1964, before Trial Examiner C. W. Whittemore.At the hearing General Counsel and the Respondent were represented by counseland were afforded full opportunity to present evidence pertinent to the issues.After the close of the hearing a stipulation from the parties relating to the hireof one William Weber was received.While the Trial Examiner fails to see themateriality of it, it may be made a part of the record herein.Upon the record thus made, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACTA. The issuesIn his specification and in full accordance with Board policy, the ActingRegional Director has set forth in detail, by year and quarter, the gross backpaydue Gillingham, his net earnings, and the net backpay, during a period fromthe first quarter of 1961 through the third quarter of 1963.The attached sum-mary appears marked "Appendix."The specification further alleges that to date the Respondent has failed tooffer Don Gillingham full reinstatement to his former or substantially equivalentposition as required by the Board order, and that therefore the backpay periodhas not yet ended.The Respondent's answer does not question the accuracy of the backpay calcula,lions,'but denies the periods specified. It affirmatively claims that Gillinghamwas offered and accepted reinstatement on June 25, 1962.As apparent afterthoughts, the points not being set out in the answer,2 atthe hearing counsel for the Respondent introduced two additional contentions:(1)because of new information received by management Gillingham wouldhave been discharged for cause on March 16, 1961, 2 days after his unlawfuldischarge on March 14; and (2) because of hiring a new employee, one Allen, onApril 10, 1961; management would have laid Gillingham off on that date.3135 NLRB 604.2 In its answer, the Respondent refers to a certain "Motion To Vacate-or Stay BackpayProceedings" it had filed with the United States Court of Appeals for the Sixth Circuit.What the grounds for this motion may be, -the record before the Trial Examiner does notreveal.Even if they include the two points noted above, sinde the motion was not fileduntil November 7, 1963, it is clear that they were not raisedas issuesuntil2%years 5,80DECISIONS,OF II?ATIONALLABOR, RELATIONS BOARDThus, in effect,in its effort to delay the course of compliance with a courtdecree, the Respondent bestraddles three stools: it claims that backpay endedon March 16 and April 10,1961,and on June25, 1962.B.The issues, ofMarch 14 and April 10, 1961At the hearing counsel for the Respondent conceded that"the issue of whetheror not Gillingham would have been discharged on any date subsequent to March 14(1961)was not in any way an issue in the previous case, nor was any argumentmade on this problem,nor was any decision made on those issues."The originalhearing before Trial Examiner Donovan was held on September 12, 1961, manymonths after the two dates in question.Although the Trial Examiner is inclined to believe that such questions arebelatedly raised,their merits will be here considered.At the opening of the hearing counsel for the Respondent expressed, in effect,his own doubt as to the validity of the first point: the claim that because ofinformation received betweenMarch 14 and 16,Gillingham would have beendischarged for cause on the latter date.Counsel admitted that April 10, 1961,was the"more important"date he was claiming.Two witnesses,Alden Day and Jessie Smith,were called by the Respondentfor the apparent purpose of supporting its contention as to the March 16 date.The Trial Examiner is unable to rely upon the testimony of either as such support.Early in his testimony Day could place neither the name nor the identityof Don Gillingham,and merely remarked that he had had "three different driverssince 1962"-whichwas a yearafterGillingham had been unlawfully dis-charged.Not until counsel for the Respondent stated, in Day's presence,that heintended to have him testify that he had complained to management on "the14th or 15th of March"and had said he "would no longer buy gas from thiscompany," did Day then agree that "service rendered"-without identifyingthe driver-had at some time been unsatisfactory.And when counsel for theRespondent pointed out Don Gillingham in the bearing room Day agreeablysaid that he was the man who had given"unsatisfactory service."But contraryto counsel's leading statement,Day said"We never called Interurban,"but merely"complained"to the driver who took Gillingham's place after the discharge.And he said that he did not speak to the driver about the matter until"about aweek after"the replacement.ObviouslyDay's complaint,ifany, could not have come to management'sattention untilafterMarch 16.Smith's testimony was equally unimpressive.Whateverthe reason, her testi-mony was so colored and exaggerated as to nullify completely the Respondent'scarefully prepared position.She claimed that she had made many complaintsconcerningGillingham,and to General Manager Millstead himself,beforethedischarge and while he wasstillworking.She further stated thatallsuch_com-plaints were made while he was still driving.Obviously,had management considered her complaints,ifany, as sufficienttowarrant a discharge,she would have been called as a witness at the previoushearing.In short,theTrialExaminer concludes and finds that there is no credibleevidence in the record to support the Respondent's belated claim that Gillinghamwould have been discharged on March 16,1961, and that the backpay periodends of that date.As to the April 10 cutoff date, it is the substance of the claim made byRalph Wyatt,servicemanager,that Don Gillingham,because of lack of seniority,would have been laidoff on that date, when he hired a new employee, oneAllen.In short,Wyatt said that he had been seeking, for "several"monthsbeforeApril,a "qualified"serviceman to replacetwo"unqualified"servicemenwho had been doing this work for a "few"months, employees Janisse andBill Gillingham,brother of Don.Completely deprivingWyatt'sclaim of credibility is the fact that when Allenwas hired,he wasnotassigned to relieve Bill Gillingham,the one servicemanagainst whom the manager made specific and serious allegations of work endang-ering lives.,Janisse,who had worked part time on service,was relievedof thiswork and put-on Don Gillingham's job as driver-salesman immediately afterthe latter'sdischarge.BillGillingham remained at his regular service workfor several months thereafter,until he finally and voluntarily quit.There is no credible evidence,in the opinion of the Trial Examiner, warrantingthe conclusion that April 10, 1961, should be the cutoff date for backpay dueDon Gillingham. SECURITY ALUMINUM COMPANYC. The issue of reinstatement581There is agreement that Don Gillingham was reemployed by the Respondenton June 25,1962, and terminated again on August 4, 1962.There is disagree-ment as to whether this reemployment constituted compliance with the Boardand court order of reinstatement.The evidence fully supports General Counsel's contention that the Board orderrequiring reinstatement has not yet been complied with.When Don Gillingham was rehired he was not put back on his originalor any other driver-salesman job, but was assigned to such tasks as paintingpipes, cutting grass and weeds, and according to Millstead was let go in Augustwhen there was no more work for him to do of this nature.D. ConclusionsThe Trial Examiner concludes and finds that the Respondent has failed to meet itsburden of presenting credible evidence to refute or modify the backpay specification.The attached summary of such specification is adopted in full by the TrialExaminer,and appears marked"Appendix."Upon all the foregoing findings and conclusions,including the adoptingof the specification,itisconcluded that the obligations of the Respondent asof September 30, 1963,tomake whole employee Don Gillingham will be dis-charged by payment to him of the amount of $9,846.07, plus an undeterminedamount of backpay from October 1,1963,to the date of a valid offer of reinstate-ment,less any tax withholdings as required by Federal,State, and local law.APPENDIXYear and quarterWeeklysalaryNumber ofweeksGrossbackpayNet interimearningsNetbackpay1961-1 ------------------------------------$105.0023,1$273.000$273.001961-2------------------------------------105.00131,365.0001,365.001961-3 ------------------------------------105.00131,365.00$64.001,301.001961-4------------------------------------105.0013J1,365.001156.601,233.40l25.00j1962-1------------------------------------105.00131,365.00921.39443.611962-2------------------------------------105.00131,365.00135.001,230.001962-3------------------------------------105.00131,365.00525.00840.001962-4------------------------------------105.00131,365.00150.401,339.60125.00J1963-1___________________________________105.001------------------------_114.40121,477.801,056.32421.481963-2 ------------------------------------114.40131,487.20740.27746.931963-3 ------------------------------------114.40131,487.20835.15652.05Total net backpay--------------------------------------------`--------------------------9,846.07Security Aluminum CompanyandTruckdrivers and HelpersUnion Local No. 164, International Brotherhood of Teamsters,Chauffeurs,Warehousemen,and Helpers of America, Ind.,Petitioner.Case No. 7-RC-6265.November 6, 1964DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Hearing OfficerJames R. McCormick. The Hearing Officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.149 NLRB No. 61.